                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        KEVIN TRAN,
                                   7                                                    Case No. 18-cv-07497-JCS
                                                      Petitioner,
                                   8
                                                v.                                      ORDER TO SHOW CAUSE
                                   9
                                        STU SHERMAN,
                                  10
                                                      Respondent.                       Dkt. Nos. 2 and 3
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          Petitioner seeks federal habeas relief under 28 U.S.C. § 2254 from his state
                                  15   convictions. The petition for such relief is here for review under 28 U.S.C. § 2243 and
                                  16   Rule 4 of the Rules Governing Section 2254 Cases.
                                  17          The petition appears to be untimely. Petitioner was convicted in 2012 and the
                                  18   instant petition was not filed until 2018, which is outside the one-year statute of limitations
                                  19   period for filing a federal habeas petition. See 28 U.S.C. § 2244(d)(1). There is a gap of
                                  20   two years between when the state supreme court denied his petition for direct review
                                  21   (2016) and when the instant petition was filed. The first state habeas petition was not filed
                                  22   until 2018, according to the petition.
                                  23          Respondent is directed to consider first whether the petition is in fact untimely.
                                  24   If respondent concludes that it is untimely, he may file a motion to dismiss on such
                                  25   grounds, though he is not required to do so.
                                  26          On or before April 29, 2019, respondent shall file in response to the petition an
                                  27   answer or a dispositive motion.
                                  28
                                   1                                         BACKGROUND
                                   2          According to the petition, in 2012 petitioner was convicted in the Santa Clara
                                   3   Superior Court of conspiracy to commit murder; kidnapping for ransom; and false
                                   4   imprisonment. A sentence of 52 years to life was imposed.
                                   5                                          DISCUSSION
                                   6          This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                   7   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   8   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   9   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                  10   “award the writ or issue an order directing the respondent to show cause why the writ
                                  11   should not be granted, unless it appears from the application that the applicant or person
                                  12   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
Northern District of California
 United States District Court




                                  13   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                  14   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  15          As grounds for federal habeas relief, petitioner claims that (1) defense counsel
                                  16   rendered ineffective assistance; (2) the prosecutor presented false evidence; (3) appellate
                                  17   counsel rendered ineffective assistance; and (4) there was cumulative error. When
                                  18   liberally construed, these claims are cognizable on federal habeas review.
                                  19                                          CONCLUSION
                                  20          1. The Clerk shall serve a copy of this order, the petition and all attachments
                                  21   thereto, and a Magistrate Judge jurisdiction consent or declination to consent form on
                                  22   respondent and respondent’s counsel, the Attorney General for the State of California. The
                                  23   Clerk shall also serve a copy of this order on petitioner.
                                  24          2. On or before April 29, 2019, respondent shall file with the Court and serve on
                                  25   petitioner an answer conforming in all respects to Rule 5 of the Rules Governing Section
                                  26   2254 Cases showing cause why a writ of habeas corpus should not be granted based on
                                  27   petitioner’s cognizable claims. Respondent shall file with the answer and serve on
                                  28   petitioner a copy of all portions of the state trial record that previously have been
                                                                                      2
                                   1   transcribed and that are relevant to a determination of the issues presented by the petition.
                                   2          3. If petitioner wishes to respond to the answer, he shall do so by filing a traverse
                                   3   with the Court and serving it on respondent’s counsel within thirty (30) days of the date the
                                   4   answer is filed.
                                   5          4. In lieu of an answer, respondent may file, on or before April 29, 2019, a motion
                                   6   to dismiss on procedural grounds, as set forth in the Advisory Committee Notes to Rule 4
                                   7   of the Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner
                                   8   shall file with the Court and serve on respondent an opposition or statement of non-
                                   9   opposition within thirty (30) days of the date the motion is filed, and respondent shall file
                                  10   with the Court and serve on petitioner a reply within fifteen (15) days of the date any
                                  11   opposition is filed.
                                  12          5. Petitioner is reminded that all communications with the Court must be served on
Northern District of California
 United States District Court




                                  13   respondent by mailing a true copy of the document to respondent’s counsel.
                                  14          6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                  15   Court and respondent informed of any change of address and must comply with the
                                  16   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                  17   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  18          7. Upon a showing of good cause, requests for a reasonable extension of time will
                                  19   be granted provided they are filed on or before the deadline they seek to extend.
                                  20          8. Petitioner’s motion to proceed in forma pauperis (Dkt. Nos. 2 and 3) is
                                  21   GRANTED.
                                  22          9. The Clerk shall terminate all pending motions.
                                  23          IT IS SO ORDERED.
                                  24   Dated: February 20, 2019
                                                                                          _________________________
                                  25
                                                                                          JOSEPH C. SPERO
                                  26                                                      Chief Magistrate Judge
                                  27

                                  28
                                                                                      3
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        KEVIN TRAN,
                                   7                                                         Case No. 18-cv-07497-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        STU SHERMAN,
                                  10
                                                       Defendant.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on February 20, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Kevin Tran ID: #AN8985
                                       California Substance Abuse Treament Facility, State Prison
                                  18   P.O. Box 5248
                                       Corcoran, CA 93212
                                  19

                                  20

                                  21   Dated: February 20, 2019
                                  22
                                                                                        Susan Y. Soong
                                  23
                                                                                        Clerk, United States District Court
                                  24

                                  25                                                    By:________________________
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         4
